Title: To John Adams from William Stephens Smith, 31 December 1813
From: Smith, William Stephens
To: Adams, John



My dear Sir—
Washington City Decr. 31. 1813.

It is here a profound secreet of the Cabinet, known only to seven—
You may rely upon it a negotiation will be promptly entered into to restore peace between the united States and Great Britain
The British Administration, decline the mediation of Russia, but will appoint ministers to negotiate with the American ministers, and express their confidence that all matters, between the two nations, will be Honourably arranged—
My Love to my dear Caroline / in haste, / Yours Truley
W: S: SmithNapoleon is totally defeated with immense Slaughter—
